Fourth Court of Appeals
                               San Antonio, Texas
                                       July 7, 2016

                                   No. 04-16-00214-CV

                             Nahid Abdulhameed ABBOOD,
                                      Appellant

                                            v.

                                Nagham Sabah KAREEM,
                                       Appellee

                    From the 201st District Court, Travis County, Texas
                           Trial Court No. D-1-FM-13-002661
                    The Honorable Charles R. Ramsay, Judge Presiding


                                     ORDER
      Appellant’s motion for appointment of counsel on appeal is DENIED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court